Name: Commission Decision No 3940/86/ECSC of 23 December 1986 fixing the rate of the levies for the 1987 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  EU finance
 Date Published: 1986-12-24

 Avis juridique important|31986S3940Commission Decision No 3940/86/ECSC of 23 December 1986 fixing the rate of the levies for the 1987 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty Official Journal L 365 , 24/12/1986 P. 0026 - 0028*****COMMISSION DECISION No 3940/86/ECSC of 23 December 1986 fixing the rate of the levies for the 1987 financial year and amending Decision No 3-52 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Articles 49 and 50 thereof, Having regard to Commission Decision No 3289/75/ECSC of 18 December 1975 on the definition and conversion of the unit of account to be used in decisions, recommendations, opinions and communications for the purposes of the Treaty establishing the European Coal and Steel Community (1), as amended by Decision No 3334/80/ECSC (2), Whereas, in view of the variations in average values recorded during the reference period, Decision No 3-52 of 23 December 1952 on the amount of and methods for applying the levies provided for in Articles 49 and 50 of the ECSC Treaty (3) should be amended; Whereas the requirements of the European Coal and Steel Community are estimated in the operating budget for the 1987 financial year at 408 million ECU; whereas that budget, which was adopted by the Commission of the European Communities on 23 December 1986 in the form shown in the Annex to this Decision, indicates the amount of income to be provided from levies in the course of the financial year 1987, namely 180 million ECU; Whereas the estimated yield of the levies at a rate of 0,01 % is 5,81 million ECU, HAS ADOPTED THIS DECISION: Article 1 The rate of the levies on output from 1 January 1987 shall be 0,31 % of the figures used as the basis of assessment for such levies. Article 2 Article 2 of Decision No 3-52, as last amended by Article 2 of Decision No 3614/85/ECSC (4), is hereby amended to read as follows: 'Article 2 The average value in ECU of the products on which the levies are assessed shall, from 1 January 1987, be as follows: 1.2 // // // Product // Average value // // // Brown coal briquettes and semi-coke derived from brown coal // 60,92 // Hard coal of all categories // 82,05 // Pig iron other than that used for making ingots // 226,24 // Steel in ingots // 268,97 // Finished products and end products of iron and steel as described in Annex I to the Treaty // 448,28' // // Article 3 Article 4 of Decision No 3-52, as last amended by Article 3 of Decision No 3614/85/ECSC, is hereby amended to read as follows: 'Article 4 The scale provided for in Article 2 (4) of Decision No 2-52 shall accordingly be as follows, the figures being given in ECU: 1.2 // // // Product // Assessment January 1987 and subsequent months, and collection March 1987 and subsequent months // // // Brown coal briquettes and semi-coke derived from brown coal (1) // 0,18885 // Hard coal of all categories (2) // 0,25436 // Pig iron other than that used for making ingots // 0,54110 // Steel in ingots // 0,72825 // Finished products and end products of iron and steel as described in Annex I to the Treaty // 0,33740 // // (1) For purposes of the deductions provided for in Article 3 the levy fixed above shall be applied to the net tonnage of brown coal and semi-coke derived from brown coal, less 3 %. (2) For purposes of the deductions provided for in Article 3 the levy fixed above shall be applied to the net tonnage of hard coal as defined in Article 1 of Decision No 2-52, less 14 %. The amount of the levies per tonne to be paid in the currencies of the Member States of the Community shall be determined in accordance with Article 3 of Decision No 3289/75/ECSC.' Article 4 This Decision shall enter into force on 1 January 1987. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1986. For the Commission Henning CHRISTOPHERSEN Vice-President (1) OJ No L 327, 19. 12. 1975, p. 4. (2) OJ No L 349, 23. 12. 1980, p. 27. (3) OJ of the ECSC No 1, 30. 12. 1952, p. 4. (4) OJ No L 344, 21. 12. 1985, p. 37. ANNEX ECSC OPERATING BUDGET FOR 1987 (million ECU) 1.2.3.4 // // // // // Requirements // Estimates // Resources // Estimates // // // // 1.2.3.4.5 // Operations to be financed from current resources (non-repayable) 1. Administrative expenditure 2. Aid for redeployment (Article 56) 3. Aid for research (Article 55) 3.1. Steel 3.2. Coal 3.3. Social 4. Interest subsidies (1) 4.1. Investment (Article 54) 4.2. Conversion (Article 56) 5. Social measures connected with restructuring of the steel industry (2) 6. Social measures connected with restructuring of the coal industry // 5 150 63 65 125 p.m. // 30 22 11 5 60 // Resources for the financial year 1. Current resources: 1.1. Yield from at 0,31 % levy 1.2. Interest on investments and on loans from non-borrowed funds 1.3. Fines and surcharges for late payment 1.4. Miscellaneous 2. Cancellation of commitments unlikely to be implemented 3. Revaluation of assets and liabilities 4. Unused resources carried over from 1986 5. Exceptional revenue 5.1. Social measures connected with restructuring of steel industry 5.2. Social measures connected with restructuring of coal industry 6. Contingency reserve // 180 75 23 p.m. 5 p.m. p.m. 125 p.m. p.m. // // 408 // // // 408 // Operations financed by loans from non-borrowed funds 7. Workers' housing // 13 // // Origin of non-borrowed funds 7. Special reserve and former ECSC Pension Fund // 13 // // // // // (1) Any additional resources would be allocated to interest subsidies on investment aid, up to a maximum of 10 million ECU. Further resources could be allocated to priority aids in the research sector and other sectors of prime political importance, especially conversion. (2) Implementation of these chapters depends on the exceptional revenue actually being made available.